Exhibit 99.1 Investor and Media Inquiries: Michael A. Hajost (610) 208-3476 mhajost@cartech.com CARPENTER TECHNOLOGY REPORTS SECOND QUARTER RESULTS · Second quarter net sales excluding surcharge down 24% from a year earlier but higher than the prior quarter. · Second quarter net income of $3.5 million or $0.08 per diluted share. · Second quarter positive free cash flow of $6.9 million. WYOMISSING, Pa., Jan. 26, 2010 Carpenter Technology Corporation (NYSE:CRS) today reported net income of $3.5 million or $0.08 per diluted share for the second quarter ended December 31, 2009.This compares with net income of $29.8 million or $0.68 per diluted share for the second quarter a year earlier. Second quarter results included non-cash net pension expense of $0.21 per diluted share versus $0.06 per diluted share in the same quarter last year. The Company had $6.9 million in positive free cash flow for the quarter. “Results for the second quarter were as expected – below the same quarter last year but higher than our September quarter,” said Gregory A. Pratt, chairman and interim president and chief executive officer. “We are encouraged by the early signs of momentum we are seeing in certain segments of our business.This strengthens our conviction that volume, revenue and margin will continue to grow as the second half of our fiscal year progresses.” Page 1 of 6 Second Quarter Results Financial highlights for the second quarter include: (in millions, except per share amounts & pounds sold) 2Q FY 2010 2Q FY 2009 YTD FY 2010 YTD FY 2009 Net Sales Net Sales Excluding Surcharge (a) Net Income (Loss) Diluted Earnings (Loss) per Share Net Pension Expense per Diluted Share (a) Free Cash Flow (a) Pounds Sold (000) (a) non-GAAP financial measure that is explained in the attached tables Net sales for the second quarter were $263.8 million, down 27 percent from the prior year. Excluding surcharge revenue, net sales were $207.3 million, 24 percent lower than last year. Total pounds sold in the second quarter were 19 percent lower than the second quarter a year ago. Gross profit was $35.6 million in the second quarter compared with $75.9 million a year earlier. Excluding surcharge revenue, gross margin was 17.2 percent, compared with 27.8 percent in last year. The gross margin continues to be negatively impacted by reduced demand levels and correspondingly higher volume-related costs as well as the portion of higher pension expense within cost of sales. SG&A expenses were $33.6 million, a decrease of 7 percent from the 2009 second quarter. Excluding the impact of changes in net pension expense, SG&A improved by 14 percent over last year. Page 2 of 6 Operating income for the second quarter was $2.0 million compared with $39.7 million a year earlier. Excluding surcharge revenue and pension earnings, interest and deferrals (EID), operating margin was 5.5 percent, down from 14.5 percent last year. Other Income was relatively flat at $6.7 million for the second quarter compared to $6.5 million last year.The income tax provision for the second quarter was $0.7 million or 16.7 percent compared with an income tax provision of $12.6 million or 29.7 percent a year ago. The company expects its effective tax rate for the second half of the fiscal year to be approximately 30 percent. Net income for the quarter was $3.5 million or $0.08 per diluted share, compared with net income of $29.8 million or $0.68 per diluted share for the second quarter of fiscal 2009. Free cash flow, which we define as cash from operations less capital expenditures and dividends, was $6.9 million compared to negative $84.8 million in the fiscal 2009 second quarter, with most of the difference due to changes in inventory and other working capital. Markets: Aerospace market sales were $113.5 million in the second quarter, down 28 percent compared with the same period a year ago. Excluding surcharge revenue, aerospace sales were down 27 percent on 26 percent lower volume. Aerospace results reflect lower demand for materials due to excess inventories in the supply chain.Although aerospace volume in total was flat with the first quarter, it appears that engine super alloy materials are now in balance while it will take several more quarters before surplus fastener inventories in the supply chain are used up. Page 3 of 6 Industrial market sales were $62.3 million, down 26 percent compared with the second quarter of fiscal 2009. Excluding surcharge, industrial sales decreased 16 percent on 19 percent lower volume. The year-over-year results reflect lower sales in virtually all applications due to weak manufacturing demand. Versus our first quarter, shipments increased in line with improvements in various industrial production indices. Consumer market sales were $24.4 million, a decrease of 10 percent from the second quarter of fiscal 2009. Excluding surcharge revenue, sales declined 6 percent on 3 percent higher volume. Volumes increased in applications related to sporting goods and housing, although revenues lagged due to mix.Compared to our first quarter, consumer volumes increased nearly 7 percent. Automotive market sales were $23.0 million, a decrease of 14 percent from a year earlier. Excluding surcharge revenue, automotive sector revenues were down 8 percent as volumes increased by 13 percent from a year earlier. The year-over-year volume increase reflects greater share in stainless valves and fuel injection systems, which had an impact on our mix.Shipments also rose sequentially, reflecting increasing build rates among U.S. automakers and an inventory supply chain that is in better balance. Energy market sales of $20.3 million represented a decline of 50 percent from the second quarter a year earlier. Excluding surcharge revenue, energy market sales decreased 49 percent on 54 percent lower volume. The year-over-year decline reflects excess supply chain inventory in the face of significantly lower activity in oil and gas drilling.In power generation, inventories for materials used in high-capacity industrial gas turbines are now in better balance, as evidenced by sequential growth in this market.Demand growth is likely to remain constrained for the next several quarters. Page 4 of 6 Medical market sales were $20.3 million in the second quarter, a decline of 22 percent from a year ago or 23 percent excluding surcharge. Medical shipments decreased 15 percent from the same period last year and were 20 percent below the first quarter. The second quarter decline in demand reflects short-term customer order and broader supply chain inventory adjustments with revenue down further due to lower titanium raw material prices.The longer term outlook for growth in procedures remains on track. Sales outside the United States in the second quarter were $85.6 million, a decrease of 34 percent compared with the second quarter of fiscal 2009. Compared to the first quarter of fiscal 2010, sales increased 19 percent. International sales represented 32 percent of total sales in the second quarter of fiscal 2010, compared to 36 percent in the prior year.The year over year reduction reflects declines in energy, aerospace and automotive demand, especially in Europe and Mexico. Pension Effects: During the second quarter, the Company recorded pension expense associated with its pension and other post retirement benefit plans of $15.2 million or $0.21 per diluted share which is consistent with our planned non-cash net pension expense for fiscal 2010 of $61.1 million, or approximately $0.83 per diluted share. Outlook: “In the second quarter we saw the first steps along the road to business recovery,” said Pratt.“Higher volumes, improved mix and cost savings drove improvement in our operating margin, excluding surcharge and pension EID, to nearly 6 percent after being negative in each of the last two quarters.” Page 5 of 6 “Given our current progress, we are on track to meet our fiscal 2010 financial goals,” said Pratt.“While our business is beginning to show good momentum, we recognize the pace of economic recovery this calendar year could vary.We will remain focused on cost reduction and operational excellence, while pursuing growth opportunities.” Non-GAAP Financial Measures This press release includes discussions of financial measures that have not been determined in accordance with U.S. generally accepted accounting principles ("GAAP"). The non-GAAP financial measures, accompanied by reasons why the Company believes the measures are important, are included in the attached schedules. Conference Call Carpenter will host a conference call and webcast today, January 26, at 10:00 a.m., ET, to discuss financial results and operations for the fiscal second quarter. Please call 610-208-2222 for details of the conference call. Access to the call will also be made available at Carpenter's web site (www.cartech.com) and through CCBN (www.ccbn.com).
